           Case 1:20-cv-00784-BAM Document 19 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JEHU HAND,                                         Case No. 1:20-cv-00784-BAM (PC)
12                        Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTIONS
                                                         FOR PRELIMINARY INJUNCTION AS
13             v.                                        MOOT, WITHOUT PREJUDICE TO RE-
                                                         FILING
14    YOUNG, et al.,
                                                         (ECF Nos. 3, 11, 12, 16)
15                        Defendants.
16

17            Plaintiff Jehu Hand (“Plaintiff”) is a former federal prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to Bivens v. Six Unknown Named Agents of

19   Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

20            Currently pending before the Court are several motions for preliminary injunction and

21   related motions for expedited and emergency hearings on those motions. (ECF Nos. 3, 11, 12,

22   16.) The objective of all of the motions is Plaintiff’s release from prison and placement on

23   supervised release to protect him from the COVID-19 virus. (Id.)

24            On February 4, 2021, Plaintiff’s address was updated pursuant to a Notice of Change of

25   Address filed in Case No. 1:19-cv-01329-HBK (Doc. No. 27). The Court takes judicial notice of

26   that filing, which indicates that Plaintiff is now receiving mail at a P.O. Box not associated with a

27   federal correctional institution.

28   ///
                                                        1
       Case 1:20-cv-00784-BAM Document 19 Filed 02/18/21 Page 2 of 2


 1          As it appears Plaintiff has been released from custody, the Court finds that Plaintiff’s
 2   pending motions related to his requests for emergency release from custody are now moot. To
 3   the extent Plaintiff is reincarcerated, the motions are denied without prejudice to re-filing. The
 4   Court will screen Plaintiff’s complaint in due course.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6      1. Plaintiff’s motion for emergency release, (ECF No. 3), is DENIED as moot, without
 7          prejudice to re-filing;
 8      2. Plaintiff’s first amended emergency motion for expedited preliminary injunction, (ECF
 9          No. 11), is DENIED as moot, without prejudice to re-filing;
10      3. Plaintiff’s motion to set hearing on the emergency motion for preliminary injunction,
11          (ECF No. 12), is DENIED as moot; and
12      4. Plaintiff’s declaration in support of first amended emergency motion for expedited
13          release, (ECF No. 16), is DENIED as moot.
14
     IT IS SO ORDERED.
15

16      Dated:     February 18, 2021                           /s/ Barbara   A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
